                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
DEBRA EATON,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   19-cv-282-bbc
              v.

J.H. FINDORFF & SON, INC.,

                           Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Plaintiff Debra Eaton contends that she was not hired as a forklift operator in 2017

and 2018 by defendant J.H. Findorff & Son, Inc. because of her sex and previous complaint

of employment discrimination against defendant, and that this failure to hire her violates

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. Before the court is

defendant’s motion for summary judgment. Dkt. #10. Because I conclude that plaintiff has

waived her sex discrimination claim and failed to present evidence from which a reasonable

jury could conclude that defendant would have rehired her but for her protected conduct,

I am granting defendant’s motion for summary judgment and closing this case.

       From the parties’ proposed findings of facts and responses, I find the following facts

to be material and undisputed unless otherwise noted.



                                 UNDISPUTED FACTS

                                      A. The Parties

       Plaintiff Debra Eaton is a female resident of Milwaukee County, Wisconsin and a

member of the International Union of Operating Engineers Local 139. Defendant J.H.

                                             1
Findorff & Son, Inc. is a union contractor and construction company based in Dane County,

Wisconsin.



                              B. Plaintiff’s 2011 Employment

       Defendant was the general contractor and the primary construction company

directing the 2011 and 2012 construction of The Moderne, a 30-story high-rise in

Milwaukee, Wisconsin.       In March 2011, plaintiff was dispatched to The Moderne

construction site to work as a telehandler (large forklift) operator for defendant. At the

conclusion of plaintiff’s first day as a telehandler operator, Mark Szymkowski, defendant’s

on-site project superintendent, told plaintiff that she was being laid off because she was not

able to adequately perform the job functions of that position. Szymkowski believed that she

was operating the forklift in an unsafe manner and that she did not have the training to

operate it correctly. Mark Schneider, defendant’s general superintendent, learned from

Szymkowski that plaintiff was “slow and dangerous” on the forklift.

       In March 2011, Local 139 filed a grievance on plaintiff’s behalf, alleging that plaintiff

had been discharged from the telehandler operator position without just cause after only one

shift. Szymkowski told plaintiff that he and Schneider agreed that defendant would put her

on the skip hoist (a construction-type elevator located on the outside of a building for

transporting people and materials) after it was installed at The Moderne project.

       In August 2011, defendant re-hired plaintiff to operate the skip hoist. Among other

things, plaintiff was responsible for picking up trash that accumulated on the floors during



                                               2
the construction process. In a September 2011 on the job training report, Szymkowski rated

plaintiff’s job performance in operating the fork lift as “below average.” Szymkoski gave

plaintiff “average” ratings on operation of the skip hoist so that he would not have to lay her

off and fall out of compliance with Milwaukee County quota requirements. (According to

Szymkoski, the City of Milwaukee requires a certain percentage of underemployed

Milwaukee County individuals to work on the crew, and plaintiff qualified as such an

employee.)



                    C. Plaintiff’s Layoff and Discrimination Complaint

       Plaintiff was laid off between January 2 and 6, 2012. When the night shift on The

Moderne project ended, defendant was left with an extra skip hoist operator. According to

Szymkowski, defendant had each of the operators take a week off in order to keep everyone

employed, and January 2 was the start of plaintiff’s week. Two male employees continued

working during plaintiff’s week off.

       Plaintiff filed a charge with the Equal Employment Opportunities Commission on

January 27, 2012, alleging that defendant discriminated against her on the basis of sex when

it laid her off on January 2 and replaced her with a male employee. She also filed her

complaint with the Department of Workforce Development Equal Rights Division. Plaintiff

never complained in writing to any employee of defendant about sex discrimination or

retaliation. In its response to the complaint, defendant explained that plaintiff was part of

a group of operators who were laid off on a rotating basis in order to minimize the adverse



                                              3
impact on any one individual employee. The Equal Rights Division dismissed plaintiff’s

complaint after she failed to provide a written response to defendant’s explanation.



                      D. Plaintiff’s Continued Employment in 2012

       Szymkowski documented performance issues in daily logs and layoff slips. (Although

plaintiff raised a hearsay objection to the content of Szymkowski’s daily logs that defendant

produced, defendant has authenticated that document with Szymkowski’s declaration.) He

does not remember filling out any lay off slips for plaintiff, but his logs state that he had a

conversation with plaintiff on January 23, 2012 about her performance in running the skip

hoist too slowly and complaints that he received about her missing pickups. Szymkowski

recalls that plaintiff was “very slow” in her operation of the skip hoist and even though

defendant trained her with a number of operators, she did not progress to the point where

she was capable of meeting some of the expectations defendants expects of journeyman

operators as far as speed and ability to help others with the material. According to plaintiff,

Szymkowski told her on January 23 that the other operator was faster and that she “creep[s]

up to the floors and that [she] did not have to stop exactly level with the floors” and that she

“ha[s] to keep the hoist moving.” Symkowski also had concerns about plaintiff’s picking up

people because she “seemed to skip floors, people get frustrated, [and there were] a lot of

complaints from people.” Dkt. #17 at 40. He observed plaintiff’s performance issues

throughout the duration of her work at The Moderne site, but he believed that the issues

were more pronounced during the latter half of the job as more floors were added.



                                               4
       After her conversation with Szymkowski on January 23, plaintiff began keeping

handwritten notes. Her notes confirm that Szymkowski spoke with her about her slow

speed in operating the skip hoist and complaints that had been made about her performance.

Plaintiff understood that she was to assist in transporting trash as part of her job

responsibilities but admitted to sometimes not emptying the trash when asked to do so by

various subcontractors.

       Around January 24, 2012, plaintiff had an altercation with an ironworker (not

employed by defendant), who questioned why plaintiff was not stopping at every floor.

After plaintiff told the ironworker to mind his own business, she believed that the

ironworker was going to “get in her face,” so she closed the door to the lift and continued

to move to a different floor. When she returned to the ground floor, she told Szymkowski

about the interaction and stated that she felt threatened and would not allow the ironworker

to ride the skip hoist while she was operating it until he apologized to her.

       Defendant’s safety director and compliance officer, Sonny Femal, investigated the

incident and learned that plaintiff had refused to allow the ironworker to ride in the skip

hoist on at least two occasions. Even though no supervisor had told plaintiff that refusing

workers on the skip hoist was allowed or acceptable, plaintiff believes that she was entitled

to decide which workers on the job site had the right to ride on the skip hoist. On February

27, 2012, plaintiff met with Szymkowski, Schneider, Femal, union agents Greg West and

Tim Goetz and the ironworker’s supervisor. Szymkowski told plaintiff that it was her

responsibility to “service all the trades, all the people” on the skip hoist. Plaintiff refused to



                                                5
accept the ironworker’s apology. During a private conversation with plaintiff on February

27, West (plaintiff’s union representative) told plaintiff that he did not believe that the

ironworker’s conduct had been threatening. Plaintiff returned to the meeting and agreed to

pick up the ironworker in the future, but she refused to accept his apology.

       When asked at his deposition whether he ever found plaintiff’s work acceptable on

The Moderne project, Szymkowski testified that

       At the end she was getting a lot better. It wasn’t the most efficient, but for
       our job, it worked. I would have liked to seen better, acceptable. The only
       caveat I have with acceptable is there was a city requirement for
       underemployed Milwaukee County individuals to be working with us as a
       percentage of the crew and Debra was that, . . . we kind of work with those
       people just to get them through. Because every one of the quota people I lay
       off, I got to lay off two unquota people. So it was important that I made
       Debra Eaton . . . work for us.

Dkt #17 at 49-50. Plaintiff continued working for defendant until August 30, 2012, after

which defendant no longer needed an elevator operator.



                              E. Plaintiff’s 2017 Application

       In June 2017, plaintiff heard from Louis Rupert, a laborer for defendant, that

defendant had an open position for an operating engineer. Soon thereafter, plaintiff spoke

with Jeff Tramel, the superintendent on the site where Rupert worked, who told her to speak

with Schneider. Even though Schneider told plaintiff over the telephone that there was no

open position, plaintiff dropped off her résumé with the receptionist at defendant’s office,

telling the receptionist that she was applying for a position as an operating engineer.




                                             6
       Samantha Garni worked as an administrative assistant for defendant in 2017, and she

helped people find jobs with defendant. She remembers plaintiff submitting an application

for an operator position, but it was her understanding that there was no opening for this

position even though defendant was performing work on projects in Milwaukee in 2017.

Because Garni noticed that plaintiff’s application stated that she had worked previously for

defendant on The Moderne site, she asked Szymkowski if he would hire plaintiff again.

Szymkowski told Garni that he would not recommend plaintiff or hire her. Workers who

are recommended by a former supervisor typically go to the top of defendant’s list.



                              F. Plaintiff’s 2018 Application

       On April 9, 2018, Garni contacted Guy Yuker at Local 139 about filling an operator

position for defendant. When Yuker told Garni that he would dispatch plaintiff to

defendant’s job site, she stated that she did not think that defendant was supposed to hire

plaintiff. In light of her conversation with Szymkowski in 2017, Garni told defendant’s field

operations specialist, Kim Norton, that it was her understanding that plaintiff should not

be dispatched to work for defendant.

       Norton discussed plaintiff’s prospective employment with Schneider and

Szymkowski. Szymkowski told Norton that he thought that plaintiff was a “subpar” skip

hoist operator, that defendant had better operators to choose from and that defendant

probably should look for someone else. When Norton called Yuker to rescind plaintiff’s job

offer and ask for another operator, Yuker told her that defendant would need to provide a



                                             7
letter stating why it did not want to hire plaintiff. In a letter to the union dated April 9,

2018, Norton stated: “Please do not send Operator Debra Eaton to any job for J.H. Findorff

& Son, Inc. There have been past issues with her performance.” Dkt. #20-1. Defendant

typically sends such letters to unions before the union refers the employee to a job with

defendant. This is also a common industry practice.

       Schneider knew that plaintiff had filed a union grievance about being laid off after

one shift in 2011, but he did not know about her 2012 discrimination complaint. Norton

is not aware of anyone filing a discrimination complaint against defendant. Szymkowski

knew that plaintiff had filed a grievance regarding her 2012 layoff, but he did not know that

it was a discrimination complaint or that she had complained about being mistreated

because of her sex.



                                         OPINION

                             A. Summary Judgment Standard

       The court must grant summary judgment when the moving party “shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “Only disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To avoid summary

judgment, the non-moving party “must set forth specific facts showing that there is a genuine

issue for trial.” Id. The non-moving party may not simply rely on the allegations in its



                                             8
pleadings to create a genuine dispute but must “demonstrate that the record, taken as a

whole, could permit a rational finder of fact to rule in [its] favor[.]” Johnson v. City of Fort

Wayne, 91 F.3d 922, 931 (7th Cir. 1996). “[S]ummary judgment ‘is the put up or shut up

moment in a lawsuit, when a party must show what evidence it has that would convince a

trier of fact to accept its version of events.’” Johnson v. Cambridge Industries, Inc., 325 F.3d

892, 901 (7th Cir. 2003) (quoting Schacht v. Wisconsin Dept. of Corrections, 175 F.3d

497, 504 (7th Cir. 1999)).



                                     B. Plaintiff’s Claims

       In her complaint, plaintiff alleges that defendant violated Title VII by failing to hire

her in 2017 and again in 2018 because of her sex and in retaliation for her filing a complaint

about sex discrimination in 2012. Defendant contends that (1) plaintiff has no evidence

that her sex motivated its decisions not to hire her in 2017 or 2018; (2) there was no open

position in 2017 for which defendant could have hired plaintiff; (3) no one involved in the

2018 decision not to hire plaintiff knew about her 2012 discrimination complaint; and (4)

plaintiff has no evidence to refute defendant’s assertion that it did not hire her in 2018

because of her past performance problems. In response, plaintiff has filed a cursory, five-

page brief, in which she fails to address defendant’s arguments regarding her sex

discrimination claim or present any evidence or argument in support of that claim. Because

plaintiff seems to have abandoned her sex discrimination claim, Nichols v. Michigan City

Plant Planning Dept., 755 F.3d 594, 600 (7th Cir. 2014) (“The non-moving party waives



                                               9
any arguments that were not raised in its response to the moving party’s motion for

summary judgment.”), defendant is entitled to summary judgment with respect to that claim.

I will address plaintiff’s remaining retaliation claim below.



1. Legal standard

       Title VII prohibit employers from retaliating against employees for opposing

discrimination. 29 U.S.C. § 623(d); 42 U.S.C. § 2000e-3(a). To prove retaliation, plaintiff

must adduce sufficient evidence that: (1) she engaged in a statutorily protected activity; (2)

defendant took materially adverse action against her; and (3) there is a causal connection

between the activity and the adverse action. Baines v. Walgreen Co., 863 F.3d 656, 661

(7th Cir. 2017). The causation standard is more stringent for a retaliation claim than for

a discrimination claim. University of Texas Southwest Medical Center v. Nassar, 570 U.S.

338, 360 (2013). To succeed on a Title VII retaliation claim, a plaintiff must show that the

defendant would not have taken the adverse action but for the protected activity, which

“requires proof that the unlawful retaliation would not have occurred in the absence of the

alleged wrongful action or actions of the employer.” Id.

       In evaluating Title VII claims at summary judgment, courts have historically toggled

between the so-called “direct” and “indirect” methods of proof, depending on the nature of

the evidence presented. Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 763 (7th Cir.

2016). In Ortiz, the Court of Appeals for the Seventh Circuit explained that the different

methods have “complicated and sidetracked employment-discrimination litigation for many



                                              10
years” and instructed district courts to consider the evidence “as a whole,” focusing on the

appropriate legal standard on summary judgment, which “is simply whether the evidence

would permit a reasonable factfinder to conclude that the plaintiff’s [protected activity]

caused the . . . adverse employment action.” Id. at 764-65. (Although defendant discusses

both the direct and indirect methods of proof in analyzing plaintiff’s claim, it agrees the

standard outlined in Ortiz is appropriate. Plaintiff does not say which method of proof she

relies on.)



2. Protected activity and adverse action

       The parties do not dispute that plaintiff’s filing of a sex discrimination charge in 2012

was a protected activity. With respect to adverse employment action, defendant argues that

plaintiff cannot rely on the fact that she submitted an application in June 2017 because

there was no open position for which defendant could have hired plaintiff at that time.

(Although plaintiff points out that defendant was working on projects in Milwaukee in 2017,

there is no evidence that there were open positions at any of those job sites.) Plaintiff

suggests that even if there were no job openings, it is undisputed that Szymkowski told

Garni not to hire plaintiff in the future. Plaintiff cites Burlington Industries, Inc. V. Ellerth,

524 U.S. 742, 761 (1998), in support of her contention that actions that pose no immediate

consequence but potentially harm future employment prospects may be adverse employment

actions. However, the discussion in Burlington cited by plaintiff does not support her




                                               11
contention because it addresses only an employer’s vicarious liability for sexual harassment

committed by a supervisory employee that results in a tangible employment action.

       An adverse employment action is typically “a significant change in employment

status, such as hiring, firing, failing to promote, reassignment with significantly different

responsibility, or a decision causing a significant change in benefits.” Lewis v. City of

Chicago, 496 F.3d 645, 653 (7th Cir. 2007). See also Chicago Teachers Union, Local 1 v.

Board of Education of City of Chicago, 419 F. Supp. 3d 1038, 1046 (N.D. Ill. 2020)

(holding same). No significant change occurred in plaintiff’s employment status in 2017

because there was no position for which she could apply at that time. Although it is

undisputed that Smyzkowski stated that he would not hire plaintiff again, “there is ample

precedent . . . supporting the proposition that an adverse action in the Title VII retaliation

context must produce a material injury or harm, and that unfulfilled threats do not meet that

standard.” Lewis v. Wilkie, 909 F.3d 858, 870 (7th Cir. 2018). See also Ajayi v. Aramark

Business Services, Inc., 336 F.3d 520, 531 (7th Cir. 2003) (“unfulfilled threat, which results

in no material harm, is not materially adverse”).

       In any event, there is no dispute that plaintiff suffered at least one adverse

employment action: defendant’s failure to hire her in 2018. Therefore, the main issue is

whether there is a causal connection between her 2012 complaint of sex discrimination and

defendant’s failure to rehire her in 2018.



3. Causation



                                             12
       Defendant argues that none of the four employees involved in the decision not to hire

plaintiff in 2018 knew that plaintiff had filed a charge of discrimination in 2012 when they

refused to rehire her. It is undisputed that Garni, Norton and Schneider did not know about

the discrimination complaint. Although plaintiff points out that Szymkowski knew she had

complained about being laid off, she has failed to present any evidence that he knew she had

complained about sex discrimination. However, even if there is room for interpretation as

to what Szymkowski knew about plaintiff’s complaints or grievances, plaintiff has failed to

present sufficient evidence from which a reasonable jury could infer that the complaint

factored into his recommendation that defendant not hire plaintiff.

       Defendant has offered legitimate, nonretaliatory reasons for its decision not to hire

plaintiff in 2018: her performance problems in 2011 and 2012. To show that a reason is

pretextual, a plaintiff “must present evidence suggesting that the employer is dissembling.”

O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011). “To meet this burden,

[plaintiff] must ‘identify such weaknesses, implausibilities, inconsistencies, or contradictions’

in [defendant’s] asserted reason ‘that a reasonable person could find [it] unworthy of

credence.’” Id. (citations omitted). Plaintiff fails to meet this standard.

       Plaintiff makes only two arguments in an attempt to show that defendant’s reasons

for not hiring her were pretextual. First, she argues that there is sufficient evidence that her

job performance was satisfactory. However, the only evidence that plaintiff presents in

support of her contention is Szymkowski’s deposition testimony about whether he ever

found plaintiff’s work acceptable. It is undisputed that Szymkowski testified that “[a]t the



                                               13
end she was getting a lot better. It wasn’t the most efficient, but for our job, it worked. I

would have liked to seen better, acceptable.” A reasonable jury would not conclude from this

testimony alone that plaintiff was meeting all of Szymkowski’s expectations and that he

would rehire her in the future.

       It is undisputed that Szymkowski had problems with how plaintiff operated the

forklift in 2011 and the skip hoist in 2012 and informed both plaintiff and Schneider about

his concerns at the time. There was nothing “fishy” or “suspicious” about Szymkowski’s

concerns because he raised them before plaintiff filed her discrimination complaint on

January 27, 2012, and well before defendant decided not to rehire plaintiff in 2018.

Although plaintiff may disagree with defendant’s conclusion about the extent or significance

of her past performance issues or whether they warranted its decision not to rehire her, the

court’s role is to prevent unlawful hiring practices, not to act as a “super personnel

department” that second-guesses an employer’s business judgments. Millbrook v. IBP, Inc.,

280 F.3d 1169, 1181 (7th Cir. 2002). “[J]udgments regarding the fairness of a particular

action or the accuracy of an employer’s belief about an employee’s job performance have no

place in determining whether the employer acted based on an improper motive.” Lauth v.

Covance, Inc., 863 F.3d 708, 717 (7th Cir. 2017) (internal citation omitted). The only

question that matters is whether defendant believed it had a legitimate reason to not hire

plaintiff. Id. In this case, a reasonable jury would conclude that defendant believed that

plaintiff’s past performance problems qualified as a legitimate reason not to rehire her.




                                             14
        In her second argument, plaintiff points out that defendant departed from its usual

practice by not alerting the union to her deficient performance until 2018, and that the

letter Norton sent about plaintiff differed from letters that defendant sent with respect to

other union workers. The fact that defendant did not notify plaintiff’s union earlier about

its reasons for not wanting plaintiff to return does not necessarily mean that it acted with

a discriminatory motive. As discussed above, it is undisputed that defendant had specific

concerns about plaintiff’s performance as early as 2011. Although plaintiff seems to suggest

that she was treated differently from other union workers, she fails to present sufficient

evidence to support her contention or develop her argument in any meaningful way. For

example, she does not identify any other union employee who was treated differently,

attempt to show that these other employees are outside her protected class and similarly

situated to her or provide any details about their particular circumstances or treatment.

Therefore, defendant’s allegedly different treatment of other union employees offers no

support for a finding that it treated plaintiff in a retaliatory manner. King v. Ford Motor

Co., 872 F.3d 833, 842 (7th Cir. 2017) (citing Arizanovska v. Wal–Mart Stores, Inc., 682

F.3d 698, 703 (7th Cir. 2012) (“The ‘similarly-situated’ inquiry is a ‘flexible, common-sense

one,’ but it at least requires that the plaintiff name a comparator outside her protected

class.”)).

        Finally, plaintiff’s allegations of a discriminatory motive are undermined by the fact

that she does not claim to have suffered an adverse employment action until at least 2017,

more than five years after she filed her discrimination complaint. As the Court of Appeals



                                              15
for the Seventh Circuit has observed, large gaps in time between the protected activity and

the adverse action “tend to undermine rather than support any inference of causation.”

King, 872 F.3d at 842 (discussing gap of approximately nine months). Moreover, plaintiff

continued to work for defendant for another seven months after she filed and dismissed her

discrimination complaint, and her position ended only because the project was nearing

completion.



                                       C. Conclusion

       In sum, plaintiff’s evidence is not sufficient to permit a reasonable jury to conclude

that defendant would have rehired her but for her January 2012 discrimination complaint.

Defendant has presented ample evidence that it had good-faith reasons for not hiring

plaintiff in 2018, and plaintiff has failed to provide evidence that these reasons were merely

pretextual. Therefore, defendant is entitled to summary judgment with respect to plaintiff’s

retaliation claim.




                                             16
                                        ORDER

       IT IS ORDERED that defendant J.H. Findorff & Son, Inc.’s motion for summary

judgment, dkt. #10, is GRANTED. The clerk of court is directed to enter judgment for

defendant and close this case.

       Entered this 2d day of April, 2020.

                                         BY THE COURT:

                                         /s/
                                         ______________________
                                         BARBARA B. CRABB
                                         District Judge




                                             17
